        Case: 3:19-cv-01054-wmc Document #: 8 Filed: 05/18/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PATRICIA A. DOWNS,

        Plaintiff,
                                                   Case No. 19-cv-1054-wmc
   v.

CITY OF LA CROSSE,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                            5/18/2021
        Peter Oppeneer, Clerk of Court                       Date
